Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-20-00466-CR

                                        IN RE Isidro RAMOS, III

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 21, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On September 17, 2020, relator filed a petition for writ of mandamus complaining of the

trial court’s refusal to rule on his motion for DNA testing. Relator also filed a motion for leave to

file his petition.

           On October 9, 2020, the respondent filed a response containing copies of its October 9,

2020 orders (1) denying relator’s request for appointment of counsel pursuant to Texas Code of

Criminal Procedure Chapter 64 and (2) denying relator’s motion for post-conviction DNA testing.

Because the trial court has ruled on relator’s pending motions, relator has now received the relief

requested. We, therefore, dismiss relator’s petition as moot.




1
 This proceeding arises out of Cause No. 2015-CR-9685, styled State of Texas v. Isidro Ramos, III, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Melissa Skinner presiding.
                                                                                    04-20-00466-CR


         We deny as moot relator’s request to file a petition for writ of mandamus because leave is

not required to file a petition in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re

Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019, no

pet.).

                                                  PER CURIAM

Do not publish




                                                -2-